       Case: 3:19-cr-00004-JGC Doc #: 34 Filed: 03/22/19 1 of 3. PageID #: 192




s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

United States of America,                                :     Case No. 3:19-CR-4-2

                 Plaintiff,                              :     HON. JAMES G. CARR

vs.                                                      :     MOTION TO DISMISS COUNTS
                                                               TWO, THREE, AND FIVE
Vincent S. Armstrong,                                    :

                 Defendant.                              :

s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

        Pursuant to FED. R. CRIM. P. 12(b), defendant Vincent Armstrong respectfully moves the

Court for an order dismissing Counts Two, Three, and Five of the Indictment for failure to state an

offense. None of these counts set forth facts sufficient to establish the statutory violations alleged

therein, i.e., violations of 18 U.S.C. § 924(c) (Count Five) and § 924(o) (Counts Two and Three).

More specifically, the Indictment fails to allege facts which, if proven, establish that Mr. Armstrong

acted in furtherance of a crime of violence as is required for each contested count.

        Counts Two, Three, and Five of the Indictment each require an underlying “crime of

violence,” as that term is defined by 18 U.S.C. § 924(c)(3), as an element of the offense. The “crime

of violence” identified by the Government in each contested count is the 18 U.S.C. § 844(n)

conspiracy charged in Count One of the Indictment (“Conspiracy to Transport or Receive an

Explosive with Intent to Kill, Injure, or Intimidate Any Individual, and Maliciously Damage or




4773857 .1
       Case: 3:19-cr-00004-JGC Doc #: 34 Filed: 03/22/19 2 of 3. PageID #: 193



Destroy by Fire or Explosive”) (hereafter, “the Count One conspiracy”). But the Count One

conspiracy is not a crime of violence under either prong of 18 U.S.C. § 924(c)(3).

        The Count One conspiracy does not satisfy the “force clause” of § 924(c)(3)(A), because it

does not require a defendant to actually use, attempt to use, or threaten to use physical force to be

found guilty of the offense. And the “residual clause” of § 924(c)(3)(B) is unconstitutionally vague,

as its language is identical to the unconstitutionally-vague language recently rejected by the U.S.

Supreme Court in Sessions v. Dimaya, 138 S. Ct. 1204 (2018). Therefore, the Count One conspiracy

does not satisfy either prong of 18 U.S.C. § 924(c)(3), and thus is not a crime of violence sufficient

to support a conviction under 18 U.S.C. § 924(c) (Count Five) or § 924(o) (Counts Two and Three).

        This motion is made for the same reasons set forth in defendant Lecron’s well-reasoned

Motion to Dismiss Counts Two, Three and Four (Doc. No. 27). For the sake of efficiency, Mr. Armstrong

will not restate the arguments therein; rather, Mr. Armstrong incorporates the arguments in

defendant Lecron’s motion by reference as if fully restated herein.

        The Count One conspiracy is not a crime of violence, and cannot support a conviction

under 18 U.S.C. § 924(c) or § 924(o). Accordingly, Counts Two, Three, and Five of the Indictment

fail to state an offense, and must be dismissed.

                                                       Respectfully submitted,

                                                       EASTMAN & SMITH LTD.

                                                       /s/ Adam S. Nightingale
                                                       Adam S. Nightingale (0079095)
                                                       One SeaGate, 24th Floor
                                                       P.O. Box 10032
                                                       Toledo, Ohio 43699-0032
                                                       Telephone: (419) 241-6000
                                                       Fax:        (419) 247-1777
                                                       E-Mail:     asnightingale@eastmansmith.com

                                                       Attorney for Defendant Vincent S. Armstrong



                                                   2
4773857 .1
       Case: 3:19-cr-00004-JGC Doc #: 34 Filed: 03/22/19 3 of 3. PageID #: 194



                                       PROOF OF SERVICE

        This is to certify that a copy of the foregoing has been filed electronically this 22nd day of

March 2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system, and the parties may access this filing through the Court’s system.

                                                        /s/ Adam S. Nightingale
                                                        Attorney for Defendant Vincent S. Armstrong




                                                   3
4773857 .1
